Title: From Thomas Jefferson to Samuel Garland, 12 December 1820
From: Jefferson, Thomas
To: Garland, Samuel


Sir
Poplar Forest
Dec. 12. 20.
I had counted on sending you an additional order for 200.D. before my leaving this place, my grandson having promised to see to the sending down some flour to give me notice of it. not having heard from him I presume the state of our river has not yet permitted it: I must therefore defer the draught to my return home and the moment my flour can be sent off I will take care to forward you the order to Lynchburg. accept the assurance of my esteem & respect.Th: Jefferson